Citation Nr: 0414624	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  02-01 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for urinary bladder cancer 
and cancer of the prostatic urethra.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Crowley, Counsel
INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1967.  He served in Vietnam and his awards and 
decorations include the Combat Infantryman Badge, the Purple 
Heart Medal, and the Army Commendation Medal with "V" 
device.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a November 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  A hearing 
before the undersigned was held in August 2003.  


FINDINGS OF FACT

1.  During his period of active duty, the veteran served in 
the Republic of Vietnam, where it is presumed he was exposed 
to Agent Orange. 

2.  Invasive papillary urothelial (transitional cell) 
carcinoma or cancer of the urinary bladder and urothelial 
carcinoma or cancer of the prostatic urethra are not shown to 
have had onset in service; urinary bladder cancer and cancer 
of the prostatic urethra were manifested more than one year 
after service; urinary bladder cancer and cancer of the 
prostatic urethra are not actually caused by exposure to 
Agent Orange in service; and there is no positive association 
between urinary bladder cancer and cancer of the prostatic 
urethra and exposure to Agent Orange in service. 


CONCLUSION OF LAW

Urinary bladder cancer and cancer of the prostatic urethra 
were not incurred in or aggravated by service; nor may 
service connection be presumed as a chronic disease or as due 
to exposure to Agent Orange.  38 U.S.C.A. §§ 1101, 1110, 
1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).



VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

In Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004), the 
United States Court of Appeals for Veteran Claims (CAVC) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103, must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ or RO) 
decision on a claim for VA benefits.  

In the present case, the veteran submitted his claim in 
January 2001.  The RO denied the claim in November 2001 on 
grounds that there was no positive association between the 
veteran's cancers and his exposure to Agent Orange.  In a 
January 2003 letter, the RO addressed the VCAA for the first 
time.  Because the VCAA notice was not provided to the 
veteran prior to the initial RO adjudication, the timing of 
the notice does not comply with the expressed requirements of 
the law as found by the CAVC in Pelegrini.  

For reasons discussed below the Board finds that the veteran 
is not prejudiced by any defect with respect to timing of the 
VCAA notice.  In letters, dated in January and June 2003, the 
RO addressed the VCAA, notifying the veteran of the evidence 
necessary to substantiate his claim, namely, evidence that 
the veteran's current cancers are related to an injury, 
disease, or event in service, including a medical opinion 
showing such a relationship.  The RO also notified the 
veteran that VA would obtain records from any Federal agency, 
including service records and records of VA and the Social 
Security Administration.  The veteran was informed that he 
should provide information about records not held by a 
Federal agency, such as private medical records, which he 
could submit or authorization VA to obtain the records on his 
behalf.  In each instance, he was given 30 days to submit the 
additional information or evidence.  In the January 2003 
letter, the veteran was told to provide any relevant evidence 
in his possession. 

While the VCAA notice was not given prior to the first RO 
adjudication, VCAA notice subsequently provided by the RO 
complied with Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(identifying evidence to substantiate the claim and the 
relative duties of VA and the claimant to obtain evidence); 
Charles v. Prinicipi, 16 Vet. App. 370 (2002) (identifying 
the document that satisfies VCAA notice).    

As for the content of the notices, that is, the 30 days for 
submitting evidence, prior to adjudicating the claim, the 
Veterans Benefits Act of 2003, P.L. 108-183, § 701, 117 Stat. 
2651 (Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103) authorizes the Secretary of VA to make a decision on a 
claim before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the 
United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) that invalidated a 
regulatory provision, implementing the VCAA, that required a 
response to VCAA, as here, in less than the statutory 
one-year period. 

For these reasons, the timing of VCAA notice was not 
prejudicial to the veteran and no further procedural 
development is required to comply with the duty to notify 
under the VCAA.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining relevant evidence necessary 
to substantiate the claim.  After the VCAA notice was given 
in January 2003, the veteran replied that he had provided all 
of the support documentation that he had.  In June 2003, the 
veteran authorized VA to obtain records of a private 
physician who has treated him for cancer since August 1999, 
but there is no indication from the veteran that the records 
contain a nexus opinion, and the RO did not obtain the 
records.  Under the specific facts of this case, current 
treatment records are not relevant because the veteran 
testified in August 2003 that the cancer has not spread and 
ongoing treatment is not relevant to the question of actual 
causation between exposure to Agent Orange and urinary 
bladder cancer or cancer of the prostatic urethra as neither 
is a presumptive disease associated with exposure to Agent 
Orange under 38 C.F.R. § 3.309(e).  

As for the veteran's request for a VA examination, the record 
contains sufficient competent medical evidence to decide the 
claim.  38 C.F.R. § 3.159(c)(4). 

As there is otherwise no additional evidence to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

During his period of active duty, service records show that 
the veteran served in Vietnam.  Service medical records do 
not contain any complaint, finding, or history of urinary 
bladder cancer or cancer of the prostatic urethra.  

After service, there are no relevant medical records until an 
August 1999 pathology report disclosing diagnoses of invasive 
papillary urothelial (transitional cell) carcinoma of the 
urinary bladder and urothelial carcinoma, in-situ, of the 
prostatic urethra. 



At the hearing in August 2003, the veteran testified that 
cancer was first diagnosed in 1999.  He also testified that 
doctors have told him that his types of cancer are common for 
those exposed to herbicides, that cancer had not invaded the 
prostate wall, and that the cancers had not spread. 

Service Connection 

The term "Agent Orange" is used throughout the decision to 
denote certain "herbicide agents" as defined by the governing 
law and regulations, used in support of the United States 
military operations in the Republic of Vietnam during the 
period from January 9, 1962, to May 7, 1975.  38 U.S.C.A. § 
1116(a)(3); 38 C.F.R. §§ 3.07(a)(6), 3.309(e). 

Pursuant to VA law and regulations, service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 
U.S.C.A.§ 1110.  This may be accomplished by affirmative 
evidence showing inception during service or through the 
application of statutory presumptions.  38 C.F.R. § 3.303(a).  

Either urinary bladder cancer or prostatic urethra cancer may 
be service connected on a presumptive basis as a chronic 
disease if the cancer becomes manifest to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§ 3.307(a), 3.309(a). 

There is no medical evidence that the cancers had onset or 
service.  And since the cancers were first manifest in 1999, 
more than 30 years after service, the cancers clearly were 
not manifest as a chronic disease to a degree of 10 percent 
or more within one year from the date of separation from 
service. 

In this case, the veteran does not contest that the cancers 
did not develop in service, rather he asserts that he 
developed urinary bladder cancer and cancer of the prostatic 
urethra due to exposure to Agent Orange during service.  

The veteran served in the Republic Vietnam during his active 
military service and he is presumed to have been exposed to 
Agent Orange.  38 U.S.C.A. § 1116(f).  

Presumptive service connection on the basis of exposure to 
Agent Orange is afforded to only specific diseases listed in 
the governing statute and regulations as having been found by 
the Secretary of VA to have a positive, scientific 
association with exposure to Agent Orange. 38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

As neither urinary bladder cancer nor cancer of the prostatic 
urethra cancer is on the statutory or regulatory list of 
diseases associated with exposure to Agent Orange, 
presumptive service connection due to exposure to Agent 
Orange is not warranted.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984), does not preclude establishment of service 
connection with proof of actual direct causation in 
conjunction with 38 C.F.R. §  3.303(d) (service connection 
may also be established for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service), that is, without the benefit of the presumption 
applicable to exposure to Agent Orange.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994). 

This means that the veteran may show that exposure to Agent 
Orange actually caused cancer.  Actual causation carries a 
very difficult burden of proof.  Combee, 34 F.3d at 1043.  In 
this case, since the Secretary is required by law to issue a 
presumption of service connection when sound medical and 
scientific evidence shows a positive association between a 
disease and exposure to Agent Orange, the veteran would have 
to produce medical or scientific evidence of greater weight 
than that relied upon by the National Academy of Sciences 
(NAS) and the Secretary in finding that no positive 
association exists between exposure to Agent Orange and 
urinary bladder cancer, which he has not done.  68 Fed. Reg. 
27, 630, 27,638, 27,641 (May 20, 2003).  Cancer of the 
prostatic urethra has not been commented on by NAS. 

After review of all the evidence of record and for the 
reasons articulated, the Board concludes that the benefit-of- 
the-doubt rule does not apply because the preponderance of 
the evidence is against the claim of service connection for 
urinary bladder cancer and cancer of the prostatic urethra on 
a direct basis and on the basis of the applicable 
presumptions, pertaining to chronic diseases and exposure to 
Agent Orange.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for urinary bladder cancer and cancer of 
the prostatic urethra are denied.


____________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



